PER CURIAM.
We reverse the trial court’s directed verdict for the defendant in this wrongful death case. A review of the record reveals that the testimony in this case met the requirements of Gooding v. University Hospital Building, Inc., 445 So.2d 1015 (Fla.1984). We believe the directed verdict had a spillover effect which could have contributed to the verdict for the defendant in the survival action. Accordingly, on remand, the plaintiff is entitled to a new trial on both claims.
We find no error in appellants’ other contentions.
GLICKSTEIN and WALDEN, JJ., concur.
GUNTHER, J., dissents with opinion.